Citation Nr: 1020367	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for healed rotator cuff tear with residuals of strain and 
scar.  

2.  Entitlement to an initial rating in excess of 10 percent 
for Tarlov cyst in the sacral spinal canal with mechanical 
low back pain and arthritis of the lumbar spine at L5-S1.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to November 
2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision, in pertinent part, 
granted service connection for a healed left rotator cuff 
with residuals of strain and scar with degenerative disc 
disease and assigned a 10 percent rating; and also granted 
service connection for Tarlov cyst of the sacral spinal canal 
and assigned a noncompensable (0 percent) rating.  
Subsequently, in a March 2007 rating decision, the RO re-
evaluated the Veteran's Tarlov cyst disorder, assigning a 10 
percent rating effective the Veteran's date of discharge.  
Following that, in November 2009, the RO recategorized the 
Tarlov's cyst disorder as Tarlov cyst in the sacral spinal 
canal with mechanical low back pain and arthritis of the 
lumbar spine, continuing the 10 percent rating.  The 
Veteran's disagreement with the respective ratings assigned 
led to this appeal.  

A hearing was held before the Board, via video conference, in 
March 2010.  A transcript is of record.

In March 2010, after the certification of the appeal to the 
Board, the Veteran submitted evidence along with a waiver of 
Agency of Original Jurisdiction (AOJ) review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  The 
Veteran essentially contends that the respective 10 percent 
ratings assigned for his service-connected Tarlov cyst and 
left rotator cuff disorders do not accurately reflect the 
actual severity of these disorders.

In March 2010, the Veteran submitted additional documents 
regarding recent medical treatment.  In these documents, the 
Veteran included a private treatment record from the office 
of Carl D. Vitek, D.C., listing dates of treatment for 
manipulation of the spine from January 2009 through July 
2009.  Although the record indicates that the RO requested 
records from this facility in February 2008, the claims file 
does not indicate that the RO procured any treatment records 
from Dr. Vitek's office since that time.  In addition, in 
March 2010, the Veteran submitted a letter from Harmony 
Acupuncture.  In this letter, an acupuncturist indicated that 
he had provided treatment for the Veteran's back and shoulder 
pain since April 2009.  The claims file does not contain any 
further records from this facility.  The Veteran also 
submitted a VA authorization and release form, allowing the 
VA to procure further evidence from the offices of Dr. Vitek 
and Harmony Acupuncture.  In accordance with the VA's duty to 
assist, the Board finds that all pertinent evidence relating 
to the evaluation or treatment for the Veteran's Tarlov cyst 
and rotator cuff disorders, to include all records from the 
offices of Dr. Vitek and Harmony Acupuncture, must be 
obtained and associated with the claims file.  38 U.S.C.A. § 
5103A(c)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(1)(2) (2009).

Regarding the Veteran's rotator cuff disorder, the Board 
notes that the Veteran was provided with a VA medical 
examination in February 2007.  However, at the February 2009 
hearing before the Board, the Veteran presented credible 
testimony that this disorder had worsened since the last VA 
examination.  Specifically, although the VA February 2007 
examiner reported that the Veteran had a "healed left 
rotator cuff tear," the Veteran noted that a March 2008 VA 
MRI report indicated a current rotator cuff tear (Hearing 
Transcript, page 4).  In addition, the Veteran testified that 
he currently had difficulty raising his left arm above his 
shoulder (Hearing Transcript, page 7).  He also indicated 
that, while working as a letter carrier, he felt pain in the 
scar on his left shoulder when he tried to carry a mail bag 
(Hearing Transcript, page 6).  Having reviewed the evidence 
of record, the Board finds that there is a duty to schedule 
another examination.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(April 7, 1995); see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); 38 C.F.R. § 3.327.  

Reviewing the evidence regarding the Veteran's Tarlov cyst 
disorder, in a January 2007 VA medical examination report, 
the Veteran stated that he had progressive back pain and 
stiffness.  In reviewing the claims file, the examiner noted 
that a 2004 MRI report had revealed the presence of a Tarlov 
cyst in the sacral spinal canal at the S2 level.  After a 
normal physical examination, the examiner stated that a 
Tarlov cyst could cause similar symptoms to disc bulges of 
the axial spine as described by the Veteran.  Based on the 
January 2007 VA examination report, the RO evaluated the 
disorder as 10 percent disabling under Diagnostic Code 5236, 
the criteria for a sacroiliac injury or weakness.

Subsequently, in the most recent December 2008 VA medical 
examination report, an examiner noted that X-rays showed 
minimal facette arthritis at L5, S1.  Regarding the Veteran's 
Tarlov cyst, the examiner reported that the cyst was located 
at sacral nerve II.  If the cyst were to become symptomatic, 
he stated that the Veteran would experience paresthesia, pain 
in the scrotal or sacral perineal area, or, more likely, 
bladder and possibly fecal incontinence.  The examiner noted 
that the Veteran had none of these symptoms, and, as such, he 
concluded that the Veteran's Tarlov cyst had no bearing on 
any of the Veteran's symptoms or disabilities.  Subsequent to 
this examination, the RO re-classified the Veteran's back 
disorder as service connection for Tarlov cyst in the sacral 
spinal canal with mechanical low back pain and arthritis of 
the lumbar spine at L5-S1, continuing the 10 percent rating 
assigned.  

In a July 2009 VA traumatic brain injury examination report, 
the Veteran reported experiencing symptoms of bladder 
incontinence, including a urinary retention problem.  Also, 
the Veteran stated that he had problems maintaining an 
erection, but indicated that this disorder started 11 years 
prior and was related to a psychological disorder.  The July 
2009 VA examiner diagnosed, in part, erectile dysfunction and 
urinary incontinence.  

In an April 2009 statement, the Veteran indicated that his 
back disorder was now productive of pain while sitting or 
standing.  At the March 2010 Board hearing, the Veteran 
stated that he experienced symptoms of back pain while 
standing and working.  (Hearing Transcript, page 5).  As the 
Veteran has presented credible statements indicating a 
worsening of his back disorder, the Board finds another 
examination is necessary.  See VAOPGCPREC 11-95; see also, 
e.g., Caffrey, supra; Green, supra; 38 C.F.R. § 3.327.  
Moreover, although the Veteran's Tarlov cyst disorder has 
rated previously using the criteria for a back disorder, the 
Board notes that the evidence suggests that the Tarlov cyst 
could be productive of other symptoms, to include bladder 
incontinence and erectile dysfunction.  Therefore, as part of 
this remand, a VA examiner should conduct any tests necessary 
to determine whether the Veteran's service connected Tarlov's 
cyst disorder is productive of current symptoms other than 
those associated with low back pain, to included noted 
bladder incontinence and erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates for all 
VA and non-VA health care providers who 
provided treatment for back, shoulder, 
bladder, or erectile dysfunction 
disorders, including the office of Carl D. 
Vitek, D.C., and Harmony Acupuncture.  The 
AMC/RO must include the correct 
authorization and release forms to allow 
for the procurement of such records.  Upon 
return of said release forms, if 
necessary, the AMC/RO should attempt to 
procure such records.

2.  The Veteran must be afforded a VA 
medical examination to determine the 
current severity of his left shoulder 
rotator cuff and low back disorders.  The 
claims file should be sent to the VA 
examiner(s) for his or her review, and 
this review should be acknowledged.  

Regarding the left shoulder rotator cuff 
and low back disorders, the examiner(s) 
should provide results of range of motion 
testing and note whether the Veteran has 
any additional loss of motion due to pain 
or flare-ups of pain or additional loss of 
motion due to weakened movement, excess 
fatigability, incoordination or any other 
symptom or sign due to a rotator cuff or 
low back disorder.  

The examiner(s) should perform whatever 
testing necessary to determine the current 
nature and severity of the Veteran's left 
shoulder scar.

The examiner(s) should also perform 
whatever tests or studies necessary to 
determine the symptomatology caused by the 
Tarlov cyst, to potentially include back 
pain, difficulty with sitting or standing, 
bladder incontinence, and/or erectile 
dysfunction.  

3.  After any additional indicated 
development, the issues must be re-
adjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

